Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 29, 2019

                                     No. 04-19-00234-CV

                            Johnathan David RICE and Diana Rice,
                                         Appellants

                                               v.

LEWIS ENERGY GROUP, L.P.; Lewis Petro Properties, Inc.; Lewis Resource Management,
          LLC; Segundo Navarro Drilling, Ltd.; and Tercero Navarro, Inc.,
                                  Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-08936
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
        On July 24, 2019, we granted Appellants’ motion to abate the appeal and remand the
cause to the trial court for it to make findings of fact and conclusions of law as required. The
trial court made findings of fact and conclusions of law as ordered, and they were filed on
August 26, 2019.
        We REINSTATE the appellate timetable. Appellants’ brief is due on September 25,
2019.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court